FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50430

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00226-BTM

  v.
                                                 MEMORANDUM *
FERNANDO MORALES-AGUILAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fernando Morales-Aguilar appeals from the 57-month sentence and 36-

month term of supervised release imposed following his guilty-plea conviction for

attempted entry after deportation, in violation of 8 U.S.C. § 1326. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Morales-Aguilar contends that the district court erred by relying on improper

sentencing factors, failing adequately to explain the sentence, and basing its

sentencing decision on impermissible speculation. The district court did not

procedurally err. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008)

(en banc).

      Morales-Aguilar also contends that his sentence is substantively

unreasonable in light of his mental health issues and because it overemphasizes the

need for deterrence and the need to protect the public. Both the 57-month sentence

and the 36-month term of supervised release are substantively reasonable in light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      11-50430